Citation Nr: 0841491	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-40 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to automobile and adaptive equipment, or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1974 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  Due to the veteran's subsequent change 
of residence, his claims file was transferred to the RO in 
Atlanta, Georgia.


FINDING OF FACT

The competent evidence of record does not demonstrate loss of 
use of any extremity, or blindness or permanent impairment of 
vision in both eyes.

CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a January 
2005 letter.  In addition, following the letter, the December 
2005 Statement of the Case and December 2006 Supplemental 
Statement of the Case were issued, each of which provided the 
veteran an additional 60 days to submit more evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's claim.  As such, no ratings or effective dates will 
be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, the veteran has been accorded a pertinent VA 
examination.  

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).
Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In order to be eligible for financial assistance in 
purchasing an automobile and/or adaptive equipment, the 
veteran must be entitled to compensation for any of the 
following disabilities: (i) The loss or permanent loss of use 
of one or both feet; (ii) the loss or permanent loss of use 
of one or both hands; (iii) the permanent impairment of 
vision of both eyes.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. 
§ 3.808(b)(1) (2007).

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

The Board notes that there is no demonstration of visual 
impairment.  Rather, the central issue in the present case 
hinges on loss of use of either upper extremity or lower 
extremity due to the veteran's service-connected arthritis of 
his cervical spine, lumbar spine, left and right hip, left 
ankle, left and right elbows, and left and right knees, and 
residuals of rupture of his left thigh muscle.  

The veteran's disability picture with respect to his service-
connected disabilities can best be determined from the report 
of a January 2006 VA examination.  At that time, the veteran 
complained of constant pain and stiffness due to the 
arthritis in his joints.  He described weakness in his ankles 
and knees, and locking of his hips upon walking, as well as 
fatigue in all of his joints after walking approximately 25 
feet.  He reported needing a wheelchair or electric scooter 
to ambulate, and a cane or walker to stabilize.  
Additionally, he stated that he requires assistance with 
daily activities such as showering, dressing, and shopping.  

Upon physical examination of the elbows, they were tender.  
Active range of motion in the left elbow was 10 to 140 
degrees, and 30 to 140 degrees in the right elbow.  Stiffness 
prevented full extension in both.  There was no additional 
loss of motion on repetition.  Additionally, active and 
passive supination of the forearm was 0 to 70 degrees, and 
pronation was 0 to 50 degrees bilaterally.  Motor strength 
was 5/5 and there was no laxity.  

Although it was noted that the veteran walked very stiffly, 
appearing to shuffle, the bilateral knees were normal in 
appearance.  There was no erythema, edema, increased warmth 
or effusion.  There was tenderness over the medial joint 
lines bilaterally.  Active and passive range of motion was 0 
to 120 degrees without pain.  He was able to fully extend the 
knees.  There was no additional loss of motion on repetition.  
The knees were stable to varus and valgus force.  Motor 
strength was 5/5 bilaterally.  

The left ankle was also normal in appearance.  Although 
tenderness was noted, there was no laxity.  Active and 
passive range of motion revealed dorsiflexion of 0 to 15 
degrees without pain, and plantar flexion of 0 to 40 degrees 
with pain at the end of the motion.  No additional limitation 
was noted on repetition.

There was pain to palpation noted over the left thigh.  
However, there was no atrophy, and he had good muscle tone 
and mass.  Strength was 5/5.  

Upon examination of the thoracolumbar spine, it was noted 
that the veteran was able to get onto the exam table without 
difficulty.  Forward flexion was 0 to 60 degrees with pain at 
45 degrees.  Extension backward was 0 to 15 degrees with pain 
at 15 degrees, and lateral flexion bilaterally was 0 to 20 
degrees with pain at 20 degrees.  There was a 5 degree 
decrease of range of motion in all fields with repetition.  
Straight leg raises were negative.

Based on the foregoing findings, the examiner opined that 
while the veteran is limited as to how far he can walk or 
stand (secondary to causing exacerbation of pain in his 
ankle, hips, knees, and rectus femoris muscle), and he was 
unable to fully extend his elbows or fully supinate or 
pronate his forearms, his service-connected disabilities have 
not resulted in loss or permanent loss of use of one of both 
feet or loss or permanent loss of use of both hands.  Again, 
the Board notes that the veteran demonstrated active range of 
motion in the left and right elbow of 10 to 140 degrees and 
30 to 140 degrees respectively, as well as range of motion in 
the knees of 0 to 120 degrees bilaterally.  This is not found 
to be consistent with a disability picture in which no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  Therefore, the criteria for loss of 
use, as set forth under 38 C.F.R. § 3.350(a)(2), have not 
been met here.

Absent a demonstration of visual impairment, or loss of use 
of at least one hand or at least one foot, the claim of 
eligibility for financial assistance in purchasing an 
automobile and/or adaptive equipment must fail. 38 U.S.C.A. § 
3902(a)(b); 38 C.F.R. § 3.808(b)(1) (2008).

Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips. 38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  However, 
in the present case this provision does not serve as a basis 
for a grant of benefits, because the veteran is not service-
connected for, or otherwise entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  
Although he is service-connected for arthritis of the knees 
and hips, none of the medical evidence of record reflects 
ankylosis in these joints.  

Further, the Board has considered the December 2005 
physician's statement which indicates that the veteran is 
wheelchair bound and unable to ambulate.  However, the Board 
finds that the January 2006 VA examination report (which 
provides a detailed discussion of the physical examination 
findings, and clearly shows that while the veteran uses a 
wheelchair, he is not wheelchair bound as he also reported 
using a cane and walker) is of greater probative weight with 
regard to the veteran's functional status.    

In sum, there is no support for a grant of automobile and 
adaptive equipment or for adaptive equipment only.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to automobile and adaptive equipment, or adaptive 
equipment only, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


